16-13534-mkv         Doc 91      Filed 06/03/19       Entered 06/03/19 16:43:19      Main Document
                                                     Pg 1 of 5
Marks & Sokolov, LLC
1835 Market, St, 17th Floor
Philadelphia, PA 19103
Attorneys for State Corporation “Deposit Insurance Agency” in
its Capacity as Trustee and Foreign Representative for the Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 In re:
    FOREIGN ECONOMIC INDUSTRIAL BANK                               Chapter 15
    LIMITED, “VNESHPROMBANK” LTD.,                                 Case No. 16-13534 (MKV)
         Debtor in a Foreign Proceeding.
 --------------------------------------------------------------x

                                     DECLARATION OF SERVICE

         I, NINA FARZANA KHAN, am an attorney at the law firm of Marks & Sokolov, LLC,

counsel for State Corporation “Deposit Insurance Agency” in its Capacity as Trustee and Foreign

Representative for the Debtor Vneshprombank (“Debtor”) in the above-captioned action.

         1.    I hereby declare that, on May 23, 2019, I caused a true and correct copy of a package

containing a binder of documents referenced in the letter to the Hon. Mary Kay Vyskocil, dated May 20,

2019 (Markus ECF 53; Bank ECF 85), to be served on Daniel Singer, counsel for the LM Entities,

via overnight courier service (FedEx), at his address: The Law Offices of Daniel A. Singer, 630 Third

Avenue, 18th Floor, New York, NY 10017. In support whereof, attached hereto are the following: (i)

FedEx airbill to Mr. Singer’s office; and (ii) FedEx confirmation showing package delivery on Friday, May

24, 2019 at 2:11 pm, which was signed for by “M. Simon.”

         2.    I repeatedly emailed Mr. Singer about his assertion at the May 29th hearing that he did not

receive the binder, but he did not respond to my queries about “Simon” who signed for the binder.

         3.    I declare under penalty of perjury that the foregoing is true and correct.

Dated: June 3, 2019
                                                  /s/ Nina Farzana Khan
                                                  Nina Farzana Khan
                                                  Marks & Sokolov, LLC
                                                  1835 Market, St, 17th Floor
                                                  Philadelphia, PA 19103
                                                  State Corporation “Deposit Insurance Agency” in its
                                                  Capacity as Trustee and Foreign Representative for the
                                                  Debtor
5/28/2019   16-13534-mkv              Doc 91            Track your package
                                                 Filed 06/03/19            or shipment
                                                                      Entered          with FedEx
                                                                                  06/03/19        Tracking
                                                                                               16:43:19           Main Document
                                                                    Pg 2 of 5



                                                               814395744829


                                                         Delivered
                                               Friday 5/24/2019 at 2:11 pm



                                                                            DELIVERED

                                                                  Signed for by: M.SIMON

                                                                      GET STATUS UPDATES
                                                                  OBTAIN PROOF OF DELIVERY



                                     FROM                                                                    TO
                           PHILADELPHIA, PA US                                                              NY US
                              Origin Terminal                                                        Destination Location
                             PHILADELPHIA, PA                                                           NEW YORK, NY




            Shipment Facts

  T R AC K I N G N U M B E R                   SERVICE                                  W E I G HT
  814395744829                                 FedEx Priority Overnight                 3 lbs / 1.36 kgs

  DIMENSIONS                                   D E L I V E R E D TO                     TOTA L S H I P M E NT W E I G HT
  12x12x3 in.                                  Receptionist/Front Desk                  3 lbs / 1.36 kgs

  TERMS                                        SHIPPER REFERENCE                        PAC K AG I N G
  Shipper                                      M LEVENA                                 Your Packaging

  S P E C I A L H A N D L I N G S E CT I O N   S TA N DA R D T R A N S IT               S H I P DAT E
  Deliver Weekday
                                               5/24/2019 by 10:30 am                    Thu 5/23/2019

  ACT UA L D E L I V E RY
  Fri 5/24/2019 2:11 pm




            Travel History                                                                                           Local Scan Time
https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=814395744829&locale=en_US&cntry_code=us                     1/2
5/28/2019   16-13534-mkv        Doc 91               Track your package
                                              Filed 06/03/19            or shipment
                                                                   Entered          with FedEx
                                                                               06/03/19        Tracking
                                                                                            16:43:19       Main Document
                                                                 Pg 3 of 5
  Friday , 5/24/2019

   2:11 pm                 NY                              Delivered

   8:30 am                 NEW YORK, NY                    On FedEx vehicle for delivery

   7:55 am                 NEW YORK, NY                    At local FedEx facility

   4:06 am                 NEWARK, NJ                      Departed FedEx location

   12:26 am                NEWARK, NJ                      Arrived at FedEx location

  Thursday , 5/23/2019

   10:05 pm                PHILADELPHIA, PA                Left FedEx origin facility

   6:40 pm                 PHILADELPHIA, PA                Picked up




https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=814395744829&locale=en_US&cntry_code=us         2/2
16-13534-mkv   Doc 91   Filed 06/03/19    Entered 06/03/19 16:43:19   Main Document
                                         Pg 4 of 5
 16-13534-mkv      Doc 91     Filed 06/03/19      Entered 06/03/19 16:43:19   Main Document
                                                 Pg 5 of 5
                                                                        1835 Market Street, 17th Floor
                                                                              Philadelphia, PA 19103
                                                                               Tel: +1 (215) 569-8901
                                                                               Fax: +1 (215) 569-8912
                                                                                www.marks-sokolov.com



                                               May 23, 2019
Via FedEx (overnight)
The Honorable Mary Kay Vyskocil
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408

       Re:    In re Foreign Economic Industrial Bank Ltd. (Case No. 16-13534-MKV);
              In re Larissa Markus (Case No. 19-10096-MKV).

Dear Judge Vyskocil:

       Enclosed please find two copies of the binder of documents referenced in the letter to Your
Honor, dated May 20, 2019 (Markus ECF 53; Bank ECF 85).

                                               Sincerely,
                                               /s/ Bruce S. Marks
                                     For:      Marks & Sokolov LLC


Enclosures (2 binders stamped “Chamber’s Copy”)

cc:    D. Singer, Esq. (enclosure: 1 binder)




                                        PHILADELPHIA | MOSCOW
